     Case 3:14-cv-02404-GPC-KSC Document 196 Filed 02/08/21 PageID.1565 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     RAUL ARELLANO, JR.,                                Case No.: 3:14-cv-2404-GPC-KSC
12                                       Plaintiff,
                                                          ORDER ON PLAINTIFF’S MOTION
13     v.                                                 TO KNOW IF SERVICE TO THE
                                                          U.S. ATTORNEY GENERAL IS
14     SAN DIEGO, COUNTY OF, et al.,
                                                          NECESSARY
15                                    Defendants.
                                                          [Doc. No. 195]
16
17          Presently before the Court is a document titled “Motion to Know If Service to U.S.
18    Attorney General Is Necessary?” (the “Motion” or “Mot.”). Doc. No. 195. On January 6,
19    2021, the Court granted plaintiff’s “Motion for Address” and provided plaintiff the mailing
20    address of the U.S. Attorney for the Southern District of California. Doc. No. 193. In that
21    Order, the Court recited the requirements for service on the United States as set forth in
22    Federal Rule of Civil Procedure 4(i). Id. at 2. Plaintiff requests in the instant Motion that
23    the Court advise him whether he is required to serve his Complaint on the United States
24    Attorney General pursuant to that Rule. Doc. No. 195.
25          The Court declines to do so. Whereas plaintiff’s “Motion for Address” merely
26    requested information, the Motion now before the Court is a request for legal advice as to
27    how to comply with Rule 4. The Supreme Court holds that pro se litigants are not entitled
28    to “personal instruction” from this Court regarding such procedural matters, because a

                                                      1
                                                                                3:14-cv-2404-GPC-KSC
     Case 3:14-cv-02404-GPC-KSC Document 196 Filed 02/08/21 PageID.1566 Page 2 of 3



1     requirement that District Courts give legal advice to litigants “would undermine the …
2     judges’ role as impartial decisionmakers.” Pliler v. Ford, 542 U.S. 225, 231 (2004); see
3     also Jacobsen v. Filler, 790 F.2d 1362, 1365-66 (9th Cir. 1986) (noting that for the court
4     to give legal advice to a pro se litigant would be contrary to the court’s role as a “referee”
5     in the adversary process). The Court will not “act as counsel or paralegal” to plaintiff in
6     this matter. Pliler, 542 U.S. at 231.
7           For these reasons, plaintiff’s Motion is DENIED. The Court directs plaintiff to
8     review the text of Rule 4(i)(1), which the Court will restate here given plaintiff’s limited
9     access to the law library:
10
            (i) Serving the United States and Its Agencies, Corporations, Officers, or
11              Employees.
12
                   (1) United States. To serve the United States, a party must:
13
                          (A)(i) deliver a copy of the summons and of the complaint to the United
14                               States attorney for the district where the action is brought--or to
15                               an assistant United States attorney or clerical employee whom
                                 the United States attorney designates in a writing filed with the
16                               court clerk--or
17
                             (ii) send a copy of each by registered or certified mail to the civil-
18                               process clerk at the United States attorney’s office;
19                        (B) send a copy of each by registered or certified mail to the Attorney
20                           General of the United States at Washington, D.C.; and

21                        (C) if the action challenges an order of a nonparty agency or officer of
                             the United States, send a copy of each by registered or certified mail
22
                             to the agency or officer.
23
24    ///
25    ///
26    ///
27    ///
28    ///

                                                    2
                                                                                  3:14-cv-2404-GPC-KSC
     Case 3:14-cv-02404-GPC-KSC Document 196 Filed 02/08/21 PageID.1567 Page 3 of 3



1           Plaintiff is also directed to review the District Court’s November 9, 2020 Order, and
2     the IFP packet he has been provided. The Clerk of Court is requested to include a copy of
3     the Summons and Complaint when mailing this Order to plaintiff.
4           IT IS SO ORDERED.
5     Dated: February 8, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              3:14-cv-2404-GPC-KSC
